Citation Nr: 1604431	
Decision Date: 02/08/16    Archive Date: 02/18/16

DOCKET NO.  10-25 627	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to a rating higher than 20 percent for a lumbar strain.

2. Entitlement to a rating higher than 10 percent for degenerative joint disease (DJD) of the right hip.

3. Entitlement to a rating higher than 10 percent for DJD of the left hip.

4. Entitlement to a rating higher than 10 percent for a right knee meniscectomy.

5. Entitlement to a rating higher than 10 percent for cervical spine disorder.

6. Entitlement to service connection for polyarthritis (claimed as multiple joint and muscle pain and fibromyalgia).

7. Entitlement to service connection for posttraumatic stress disorder (PTSD).

8. Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a left knee condition and, if so, whether service connection is warranted.

9. Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

N. Sangster, Associate Counsel


INTRODUCTION


The Veteran served on active duty from July 1977 to July 1997.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

In November 2015, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ); a transcript of this hearing is associated with the claims file. 

The issues of entitlement to a rating higher than 10 percent for DJD of the right hip, entitlement to a rating higher than 10 percent for DJD of the left hip and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. At the November 2015 hearing, the Veteran withdrew his appeal for increased initial ratings for lumbar strain, right knee meniscectomy, cervical spine disorder, the claim for service connection for PTSD and the petition to reopen a claim for service connection for a left knee condition.  

2. The probative evidence of record shows that the Veteran does not have fibromyalgia.


CONCLUSIONS OF LAW

1. The criteria are met for withdrawal of the claims for entitlement to a rating higher than 20 percent for a lumbar strain, a rating higher than 10 percent for a right knee meniscectomy, a rating higher than 10 percent for cervical spine disorder, entitlement to service connection for PTSD and the petition to reopen a claim of entitlement to service connection for a left knee condition.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

2. Polyarthritis (also claimed as fibromyalgia) was not incurred or related to active service.  38 U.S.C.A. §§ 1101, 1110, 1112 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist

 Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2015).  Here, the Veteran was provided with the relevant notice and information in a November 2007 letter prior to the initial adjudication of his claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  He has not alleged any notice deficiency during the adjudication of his claim.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim.  Here, the Veteran's service treatment records (STRs), VA and private medical treatment records, and Social Security Administration (SSA) records have been obtained and associated with the claims file.  He was also provided with VA examinations, which contain a description of the history of the disabilities at issue; document and consider the relevant medical facts and principles; and records the relevant findings for the Veteran's disabilities.  VA's duty to assist with respect to obtaining relevant records and an examination has been met.  38 C.F.R. § 3.159(c); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

As already mentioned above, the Veteran testified at a Board hearing in November 2015.  The hearing was adequate as the undersigned VLJ explained the issues and identified possible sources of evidence that may have been overlooked.  38 C.F.R. 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).

II. Withdrawal of Claims

As already allude to above, at the November 2015 hearing, the Veteran withdrew his appeal for increased initial ratings for lumbar strain, right knee meniscectomy, cervical spine disorder the claim for service connection for PTSD and the petition to reopen a claim for service connection for a left knee condition.  According to 38 C.F.R. § 20.204(b), a withdrawal of an appeal must be in writing, must include the name of the Veteran, the applicable claim number, and a statement that the appeal is being withdrawn, and must be received by the Board prior to issuance of a decision regarding the claim being withdrawn.  Since the Board had not yet issued a decision concerning these claims, the criteria are met for withdrawal of the appeal of these claims.  See id. 

When a pending appeal is withdrawn, there is no longer an allegation of error of fact or law with respect to the determination that had been previously appealed. Consequently, dismissal of the pending appeal is the appropriate disposition.  See 38 U.S.C.A. § 7105(d). 

III. Whether Service Connection for Polyarthritis/Fibromyalgia is Warranted

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active military service in the line of duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease initially diagnosed after service, when the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of entitlement to direct service connection on the merits, there must be competent and credible evidence of (1) current disability; 
(2) in-service incurrence or aggravation of a relevant disease or an injury; and (3) relationship or correlation ("nexus") between the disease or injury in service and the disability now being claimed.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

For the showing of chronic disease in service, a combination of manifestations must exist sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  For certain chronic diseases set forth in 38 C.F.R. § 3.309(a), the Veteran may show continuity of symptomatology since service when the condition noted during service is not shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  See 38 C.F.R. § 3.303(b) (2015); Walker v. Shinseki, 708 F.3d 1331, (Fed. Cir. 2013) (noting that "continuity of symptomatology" as specified in § 3.303(b) affords an alternative route to service connection only for specific chronic diseases).

Here, the Veteran claims that his polyarthritis/fibromyalgia started in active service.  He testified at his November 2015 hearing that it was around 1992 when he first complained about this condition.  He stated that he was seen many times over the course of the years for shoulder pain, elbow pain, hip pain, back pain and knee pain.  Post service, the Veteran sought treatment from his private treating physician for these conditions.  He stated that he was formally diagnosed in 2008 with fibromyalgia at the Mayo Clinic.

A review of the Veteran's STRs shows that at his July 1977 entrance examination a clinical evaluation of his musculoskeletal was normal.  The Veteran's STRs, however, also reflect that during his 20 years on active duty, he was treated on many occasions for pain associated with his shoulders, hands, feet, back and hips. At his February 1997 separation examination, the Veteran's complaints included swollen or painful joints and recurrent back pain.  On physical evaluation, the clinician noted that a clinical evaluation of the Veteran was normal except for well healed scars on the right wrist and left axilla.

Post-service medical treatment records reflect that he was initially diagnosed with polyarthritis with mild synovitis of multiple joints in August 2009.  At a June 2011 rheumatology comprehensive examination at the Mayo Clinic, the clinician's first impression was that the Veteran had chronic widespread pain, suggestive of central sensitizing addition syndrome with fibromyalgia, but no evidence of joint synovitis or effusion.  At a September 2011 follow-up visit, the clinician conducted an EMG study, which was normal.  The clinician diagnosed the Veteran with central sensitization syndrome, with manifestations of fibromyalgia, chronic fatigue and irritable bowel.  There was no evidence of inflammatory arthritis or connective tissue conditions.  In addition, there was no evidence of multisystem autoimmune connective tissue disease on testing.  The clinician commented that the Veteran had ample reason for chronic pain with multiple sources of pain as well as amplifiers of pain.  The clinician stated that the latter was due to abnormal pain processing.  Further, the Veteran's medical treatment records reflect that some of his medical conditions include a left shoulder large partial tear of supraspinatus tendon with tendonitis, DJD of both the right and left knees, arthritis, not otherwise specified (NOS), multilevel disc bulging/mild herniated discs of the thoracic and lumbar spine and multilevel facet synovitis.

The Veteran had a Gulf War General Medical VA examination in June 2012.  The Veteran reported that he was diagnosed with fibromyalgia about six months ago.  The examiner, however, commented that the Veteran's medical records show treatment for all of these joint diagnoses for a long time.  The Veteran also stated that his problems with the tops of his feet, tops of hands, thighs, knees and ankles started in 1992.  He reported that he had stiffness mostly in his joints, but no muscle stiffness.  The examiner noted the Veteran's relevant medical history; some of which has already been discussed above.  

On physical examination, there were findings of widespread musculoskeletal pain and irritable bowel symptoms.  The examiner noted the Veteran's complaints of difficulty sleeping due to pain.  She also commented that the Veteran had other symptoms listed under the category of fibromyalgia, but that those symptoms were not necessarily due to fibromyalgia.  In addition, the examiner observed that the Veteran had tenderness bilaterally on his occiput at the suboccipital muscle insertion and bilaterally on his trapezius muscle at the midpoint of the upper border.  She, however, commented that the Veteran had tenderness in many other areas not associated with fibromyalgia.  After examination of the Veteran and review of his medical records, the examiner opined that the Veteran did not meet the criteria for a diagnosis of fibromyalgia.  She concluded that while there was no questioning that he suffered from chronic pain, this was due to his service-connected and nonservice-connected musculoskeletal conditions.

Consequently, after considering this and the other evidence of record in relation to the applicable statutes and regulations, the Board concludes that service connection for polyarthritis/fibromyalgia is not warranted.  The Board appreciates the Veteran's contentions that he has polyarthritis/fibromyalgia and has been diagnosed by his treating physician with this condition.

The Board is cognizant that both the Federal Circuit Court and Veterans Court (CAVC) have specifically declined to adopt a "treating physician rule" that would give preference to statements from a treating physician.  White v. Principi, 243 F.3d 1378 (Fed. Cir. 2001); Guerrieri v. Brown, 4 Vet. App. 467 (1993).  In addition, the degree of probative value that may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the Veteran's claims file, although that alone is not determinative of the opinion's probative value.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Rather, also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually had examined the Veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

In this instance, the Board assigns more probative weight to the June 2012 VA examiner's medical opinion that the Veteran does not have a current diagnosis of fibromyalgia or polyarthritis.  The June 2012 VA examiner completely and adequately explained that the Veteran did not meet the criteria based on the medical evidence of record showing that he had distinct musculoskeletal conditions (i.e. multilevel disc bulging/mild herniated discs of the thoracic and lumbar spine and multilevel facet synovitis, DJD of the hips, etc.) that were not attributable to fibromyalgia and which pre-existed the earlier diagnosis by his treating physician.  Therefore, the Board finds that the Veteran does not have a current diagnosis of polyarthritis/fibromyalgia.  Resultantly, service connection is not warranted.

Further, the Board notes that to the extent that the Veteran's service-connected disabilities - lumbar strain, a cervical spine disorder, DJD of both the left and right hips, a left wrist distal ulna fracture and a right fifth toe stress fracture are productive of pain such are duly compensated for by the assigned ratings.  

Therefore, the Board finds that the preponderance of the evidence is against this claim of entitlement to service connection for polyarthritis/fibromyalgia, and in this circumstance the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  See also Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to a rating higher than 20 percent for a lumbar strain is dismissed.

Entitlement to a rating higher than 10 percent for a right knee meniscectomy is dismissed.

Entitlement to a rating higher than 10 percent for cervical spine disorder is dismissed.

Entitlement to service connection for polyarthritis (claimed as multiple joint and muscle pain and also fibromyalgia) is denied.

Entitlement to service connection for PTSD is dismissed.

The petition to reopen a claim of entitlement to service connection for a left knee condition is dismissed.





REMAND

Although the Board sincerely regrets the additional delay that will result from remanding these claims, it is necessary to ensure that there is a complete record upon which to decide the Veteran's remaining claims so that he is afforded every possible consideration. 

The Veteran was provided the last relevant VA examination in July 2015 concerning his service-connected bilateral hip disorder.  At his November 2015 hearing, however, the Veteran stated that this examination was inadequate.  He argued that July 2015 VA examination did not accurately capture his bilateral hip disorder because it did not account for the shots he got in his back, which blocks nerve pain for several months, shortly before the examination.  He indicated that although the procedure helped to block the nerve pain in his hips, he had flare-ups the more he had to bend over to daily activities of living, such as showering.  Accordingly, the Board believes another VA examination reassessing the severity of the Veteran's bilateral hip disorder is warranted.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (holding that VA's statutory duty to assist includes a thorough and contemporaneous medical examination).

Additionally, since the TDIU claim is intertwined with the claims for increased ratings, it is also being remanded.

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and request that he identify any and all outstanding private treatment records related to his service-connected bilateral hip disorder.  Request that he provide, or authorize VA to obtain, these records.  Obtain complete copies of VA outpatient treatment records from July 2015 and associate these records with the claims file.

2. Upon receipt of all additional treatment records, please schedule the Veteran for an appropriate VA examination to determine the current nature and severity of his service-connected bilateral hip disorder.  Prior to the examination, the claims folder must be made available to the examiner for review of the case and this review should be noted. The examiner should describe in detail all symptomatology associated with the Veteran's bilateral hip disorder, including limitation of motion.  Any indicated tests should be performed. 

The examiner should render specific findings as to whether, during the examination, there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination.  If pain on motion is observed, the examiner should indicate the point at which pain begins. In addition, the examiner should indicate whether, and to what extent, the Veteran likely experiences functional loss due to pain or any of the other symptoms noted above during flare-ups and/or with repeated use.  Occupational impairment should also be discussed.

The examiner should also comment on whether and to what extent this disability affects the Veteran's employability - meaning his ability to obtain or maintain employment that could be considered substantially gainful versus just marginal in comparison.

The examiner must provide explanatory rationale and bases for all opinions expressed, if necessary citing to specific evidence in the file supporting conclusions.  
 If the examiner is not able to provide an opinion without resorting to speculation, the examiner must state the reasons why such an opinion cannot be rendered.

3. After completing the above, and any other development deemed necessary, re adjudicate the Veteran's claims based on the entirety of the evidence.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, he and his representative should be provided with a supplemental statement of the case (SSOC). An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


